Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on December 27, 2021. The submission, however, is not fully responsive to the prior Office action because all of the previously pending claims 1-18 have been canceled (which were all product claims directed to “a brim”) and all newly pending claims 19-27 are directed to “a method for using a brim”.  The December 27, 2021 reply is the first time any method claims have been introduced into the application.  The claims originally presented and acted upon by the Office on their merits determine the invention elected by an applicant in the application, and in any request for continued examination (RCE) filed for the application. 
Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Election/Restrictions
The amendment filed on December 27, 2021 canceling all claims drawn to the elected invention (i.e. the product of “a brim”) and presenting only claims drawn to a non-elected invention (i.e. a “method of using a brim”) is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because all of the previously pending claims 1-18 have been canceled (which were all product claims directed to “a brim”) and all newly pending claims 19-27 are directed to “a method for using a brim”.  The December 27, 2021 reply is the first time any method claims have been introduced into the application.
An explanation of the Restriction Requirement between the product of a brim (as originally filed on February 22, 2021) and the method of using a brim (as first filed on December 27, 2021) is provided below.
Newly submitted claims 19-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I. Claims 1-10 (Originally presented February 22, 2021), drawn to “a brim”, classified in A42B 1/018.
Invention II. Claims 19-27 (Presented with RCE filed December 27, 2021), drawn to “a method for using a brim with a hat”, classified in A42C 5/00.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of the brim of Invention I can be used in a materially different process than the process required by the method of Invention II, including (but not limited to) using the brim without a hat at all (i.e. the method of Invention II requires that the brim’s sheath be positioned about a base of a hat), such as positioning the brim directly on a user’s head without the presence of a hat, wherein the user’s hair would be exposed.  Another non-limiting example would be wrapping the sheath around a potted plant in an inverted manner wherein the body of the brim would be able to catch and direct water into the soil of the plant in the pot.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reason(s) apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  As noted above, there would be different classification(s) required to now shift examination to the method invention, as well as different search strategies and queries being required that necessitate the presence of a hat used in the method, wherein the product Invention of the brim merely references the hat as intended use.  Further, while the searches of the identified inventions may overlap, the overall search would be seriously burdensome because Examiner would need to search for each distinct invention or variation. Furthermore, the search is only part of the examination process, and MPEP § 803 states "[i]f the search and examination of all the claims in an application can be made without serious burden". The examination of the application would be burdensome because Examiner would be required to apply art and rejections to claims (presently presented or added in future prosecution) directed towards each distinct and different inventions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732        

                                                                                                                                                                                                
/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732